UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL BERNARD MITCHELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:09-cr-00382-H-1; 5:12-cv-00471-H)


Submitted:   July 25, 2013                  Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Bernard Mitchell, Jr., Appellant Pro Se. Jennifer P. May-
Parker,   Assistant  United  States  Attorney, Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paul     Bernard   Mitchell,      Jr.,     seeks       to     appeal     the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2013) motion.                The order is not appealable

unless    a   circuit     justice     or   judge    issues      a    certificate       of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable      claim     of   the    denial    of   a    constitutional            right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

              We have independently reviewed the record and conclude

that Mitchell has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with     oral   argument      because    the       facts    and     legal

contentions     are     adequately    presented     in    the       materials      before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                           2